 

 

Case 4:15-cv-00797-JST Document 537 Filed 09/04/19 Page 1of 3

Hon. Edward A. Infante (Ret.)
JAMS

5 Park Plaza, Suite 400

Irvine, CA 94612

Telephone: (714) 939-1300
Fax: (714) 939-8710

SPECIAL MASTER

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

SHENZHENSHI HAITIECHENG
SCIENCE AND TECHNOLOGY CO., LTD., a
People’s Republic of China corporation,

Plaintiff,
and

VIRTUE GLOBAL HOLDINGS LIMITED, a
business company incorporated in the British
Virgin Islands,

Intervenor,
Vv.

REARDEN, LLC, a California Limited Liability
Company; REARDEN MOVA, LLC, a California
Limited Liability Company; MO2, LLC, a
California Limited Liability Company; and
MOVA, LLC, a California Limited Liability
Company,

Defendants.
AND RELATED COUNTERCLAIMS.

 

 

Case No. 3:15-cv-00797 JST (SK)

ORDER DENYING REARDEN’S
MOTION FOR CLARIFICATION
AND MODIFICATION OF THE
ORDER APPOINTING FORENSIC
EXPERT

On August 20, 2019, the Special Master’s Order Appointing Forensic Expert was filed with

the court. Each party had been given a full opportunity to submit proposed orders and argue its

positions with respect to the scope and duties of the forensic expert. Thereafter, Rearden submitted

by email dated August 29, 2019 a request to clarify and modify the Order Appointing Forensic

Expert. On September 2, 2019, Mr. Kleinman on behalf of VGH submitted an email opposing

Rearden’s request for clarification but accepting a modification of the date that is used to determine

 
oOo Se NAN BD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:15-cv-00797-JST Document 537 Filed 09/04/19 Page 2 of 3

when the MOVA assets were taken from Rearden to be April 21, 2013. On September 3, 2019,
counsel for Rearden submitted a reply email. On September 4, 2019, VGH further replied to
Rearden’s September 3, 2019 email opposing Rearden’s request.

Having considered all matters of record and the parties’ submissions, I hereby find that
Rearden has failed to show good cause for its requests. I hereby DENY Rearden’s request for
clarification and modification of the Order Appointing Forensic Expert for all of the reasons stated
in VGH’s submissions of September 2 and September 4, 2019. However, the date of April 21, 2013
shall be the date that is used to determine the MOVA assets were taken from Rearden.

It is further ORDERED that the forensic expert shall proceed to carry out its duties and
responsibilities and shall submit a report of its progress to the Special Master and each party by

October 21, 2019.

IT IS SO ORDERED.

A ohn, ,
Dated: September 4, 2019 By: Pesseill aK tanto

Edward A. Infante, Specia//Master

 
Case 4:15-cv-00797-JST Document 537 Filed 09/04/19 Page 3 of 3

PROOF OF SERVICE BY E-Mail

Re: Shenzhenshi Haitiecheng Science and Technology Co., Ltd. vs. Rearden LLC, et al.

Reference No. 1100105909

I, Sandra Chan, not a party to the within action, hereby declare that on September 4, 2019, I served the attached

ORDER DENYING REARDEN'S MOTION FOR CLARIFICATION AND MODIFICATION OF THE ORDER APPOINTING

FORENSIC EXPERT on the parties in the within action by electronic mail at San Francisco, CALIFORNIA, addressed as

follows:

Karen I. Boyd Esq.
Jennifer Seraphine Esq.
Zhuanjia Gu Esq.
Turner Boyd LLP
702 Marshall St
Suite 640
Redwood City, CA 94063
Tel: 650-521-5935
Email: boyd@turnerboyd.com
seraphine@turnerboyd.com
gu@tumerboyd.com
Parties Represented:
MO2, LLC
Mova, LLC
Rearden LLC
Rearden Mova, LLC

Jon Michaelson Esq.

Kilpatrick Townsend & Stockton LLP

1080 Marsh Rd.

Menlo Park, CA 94025

Tel: 650-614-6462

Email: jmichaelson@kilpatricktownsend.com
Parties Represented:
Virtue Global Holdings Limited

Ms. Keeley Irene Vega
Jacob S. Zweig Esq.
Tumer Boyd LLP
702 Marshall St
Suite 640
Redwood City, CA 94063
Tel: 650-521-5935
Email: vega@turnerboyd.com
zweig@turnerboyd.com
Parties Represented:
MO2, LLC
Mova, LLC
Rearden LLC
Rearden Mova, LLC

Benjamin M. Kleinman Esq.

Kilpatrick Townsend & Stockton LLP

Two Embarcadero Center

19th Floor

San Francisco, CA 94111-3834

Tel: 415-576-0200

Email: bkleinman@kilpatricktownsend.com
Parties Represented:
Virtue Global Holdings Limited

I declare under penalty of perjury the foregoing to be true and correct. Executed at San Francisco, CALIFORNIA on

September 4, 2019.

  
   
 

 

Sandra Chan a

JAMS
SChan@jamsadr.com
